11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 1 of 18

DON SPRINGMEYER, ESQ. (SBN 1021)

DANIEL BRAVO, ESQ. (SBN 13078)

A, JILL GUINGCANGCO, ESQ. (SBN 14717)

WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP

 

 

 

 

 

 

 

 

3556 E. Russell Road, 2nd Floor

Las Vegas, Nevada 89120 ie ——— RECEIVED
Telephone: (702) 341-5200 / Fax: (702) 341-5300 —— ENTERED ——_ SERVED PN
Email: dspringmeyer@wrslawyers.com COUNSEL/PARTIES OF RECORD
Email: dbravo@wrslawyers.com

Email: ajg@wrslawyers.com MAR 1? 2070

KEVIN J. STOOPS, ESQ. (pro hac to be submitted)

ELAINA S. BAILEY, ESQ. (pro hae to be submitted)

SOMMERS SCHWARTZ, P.C. STR oct GOURT

One Towne Square, 17th Floor BY: DEP
Southfield, Michigan 48076 UI

 

Telephone: (248) 355-0300
Email: kstoops@sommerspc.com
Email: ebailey@sommerspc.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

-
GREGORY RICKS and STEPHANIE CaseNo: QOCYW 51S
PENNINGTON, individually and on behalf of
all other similarly situated individuals,
CLASS ACTION COMPLAINT AND
Plaintiffs, JURY DEMAND

Vv.

LOWE’S COMPANIES, INC. and LOWE’S
HOME CENTERS, LLC,

Defendants.

 

 

 

 

Plaintiffs GREGORY RICKS and STEPHANIE PENNINGTON (collectively
“Plaintiffs”), individually and on behalf of all others similarly situated, by and through their
attorneys, hereby bring this Class Action Complaint against Defendants LOWE’S COMPANIES,
INC. and LOWE’S HOME CENTERS, LLC (collectively “Defendants”), and state as follows:

INTRODUCTION
I. This is a class action brought pursuant to Fed. R. Civ. P. 23 by Plaintiffs,

 

 
mA Be OH ON

coco OO UU US

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 2 of 18

individually and on behalf of all similarly situated persons employed by Defendants, arising from
Defendants’ willful violations of the Nevada Wage and Hour Law, NRS §§ 608.005, ef seg.
(“Nevada Wage Act”).

2. Defendants are an American retail company specializing in home improvement.
Headquartered in Mooresville, North Carolina, Defendants operate a chain of retail stores in the
United States, Canada, and Mexico. As of 2019. Defendants and their related businesses operate
more than 2,000 home improvement and hardware stores and employ over 245,000 people
in North America.

3. In order to effectively operate their chain of retail stores, Defendants employ non-
exempt hourly managers, including Department Managers, Service Managers and Support
Managers (hereinafter collectively referred to as “Hourly Managers”), to supervise and oversee
the retail stores, or various departments within the retail stores, and to manage the retail stores’
employees.

4. Defendants require their Hourly Managers to work a full-time schedule, plus
overtime. However. Defendants do not compensate their Hourly Managers for all hours worked;
instead, Defendants require their Hourly Managers to perform compensable work tasks before
and after their scheduled shifts and during their unpaid meal periods, when they are not clocked
into Defendants’ timekeeping system. These policies result in Hourly Managers not being paid
for all time worked, including overtime.

5. More specifically, Defendants maintain and have maintained a policy and practice
of failing to pay Plaintiffs and Hourly Managers for time spent reading and responding to work-
related smartphone communications during non-work hours, including during unpaid meal
periods, or for being required to report early for work to perform a perimeter check of the
premises by slowly driving their vehicles around the outer perimeter of the retail store to ensure
that nothing out of the ordinary has occurred overnight. Plaintiffs and Hourly Managers perform
other pre- and post-shift work tasks that go uncompensated, such as unlocking and locking the

main entrance, arming and disarming the alarm system, and logging into and out of Defendants’

 
co ©O)0 CO SON

i
12
13
14
15
i6
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 3 of 18

computer system. Plaintiffs and Hourly Managers spend significant time performing this off-the-
clock work, but Defendants do not compensate them for it. Because much of this time qualifies
as overtime within the meaning of applicable state laws, Plaintiffs and Hourly Managers are
owed overtime pay for this uncompensated, off-the-clock work.

6. The individuals Plaintiffs seek to represent in this action are current and former
Hourly Managers who are similarly situated to each other in terms of their positions, job duties,
pay structure, and Defendants’ violations of state law.

7. Defendants knew or could have easily determined how long it takes Hourly
Managers to complete their off-the-clock work, and Defendants could have properly
compensated Plaintiffs and the putative Class for this work, but deliberately chose not to.

8. Plaintiffs seek a declaration that their rights, and the rights of the Class members,
were violated, an award of unpaid wages and liquidated damages, injunctive and declaratory
relief, attendant penalties, and an award of attorneys’ fees and costs to make them whole for
damages they suffered, and to ensure that they and future workers will not be subjected by
Defendants to such illegal conduct in the future.

JURISDICTION

9, This Court has original jurisdiction over this action pursuant to the Class Action
Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate claims
of the individual Class members exceed the sum value of $5,000,000 exclusive of interest and
costs, there are believed to be in excess of 100 Class members, and at least some members of the
proposed Class have a different citizenship than Defendants.

10, The Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant
to 28 U.S.C. § 1367 because the state law claims and the federal claims are so closely related that
they form part of the same case or controversy under Article II] of the United States
Constitution.

Il. The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

 
 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 4 of 18

12. The Court also has diversity jurisdiction over Plaintiffs’ claims pursuant to 29
U.S.C. § 1332, as the parties are completely diverse and the amount in controversy exceeds
$75,000.00.

13. The Court has personal jurisdiction over Defendants because Defendants conduct
business within the state of Nevada, employ individuals within the state of Nevada, and are
registered with the Nevada Secretary of State.

14. Personal jurisdiction also applies to Defendants because Defendants have
purposefully availed themselves of the privilege of conducting activities in the state of Nevada
and have established minimum contacts sufficient to confer jurisdiction over them; and the
assumption of jurisdiction over Defendants will not offend traditional notions of fair play and
substantial justice and is consistent with the Constitutional requirements of due process.

VENUE

15. Venue is proper in the District of Nevada because a substantial portion of the

events forming the basis of this suit occurred in this district.
PARTIES

16. Plaintiff GREGORY RICKS (“Plaintiff Ricks”) is a Nevada resident who worked
as a Flooring Department Manager at Sunrise Lowe’s, 2875 E. Charleston Blvd., Las Vegas,
Nevada 89104 (Store #1620) from March 2013 until February 2018. Defendants compensated
Plaintiff Ricks through the payment of an hourly wage of approximately $20.26 per hour.

17. Plaintiff STEPHANIE PENNINGTON (“Plaintiff Pennington”) is a Nevada
resident who worked for Defendants at the C. Las Vegas Lowe’s Store (Store #1639) at 4625
West Charleston Blvd Las Vegas, NV 89102 as Department Supervisor from September 2018 to
July 2019; Service Manager Zone | from July 2018 to September 2018; Back End Support
Manager from July 2017 to July 2018; Appliance Sales Specialist from February 2017 to July
2017; Department Manager Inside Lawn & Garden from 2015 to February 2017. Defendants
compensated Plaintiff Pennington through the payment of an hourly wage of approximately

$22.04 per hour.

 
10
II
12
13
14
15
16
17
18

20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 5 of 18

18. Defendant LOWE’S COMPANIES, INC. is a North Carolina corporation with a
Principal Office at 1000 Lowe’s Blvd, Mooresville, North Carolina 281] 17-8520.

19. According to Defendant Lowe’s Companies, Inc.’s website, it has 17 stores in the
State of Nevada. Lowes.com, Nevada, available at https://www.lowes.com/Lowes-
Stores/Nevada/NV (last accessed Mar. 2, 2020).

20. Defendant LOWE’S HOME CENTERS, LLC is a North Carolina limited liability
company with a Principal Office at 1605 Curtis Bridge Rd, Wilkesboro, North Carolina 28697-
2231. Defendant Lowe’s Home Centers, LLC’s Registered Agent for service of process is
Corporation Service Company.

21. According to business news website Bloomberg.com, Lowe’s Home Centers LLC
retails home improvement, building materials, and home appliances; its address is: 1605 Curtis
Bridge Road Wilkesboro, NC 28697 United States of America; it was founded on October 13,
1958; and it currently employs 209,850 employees. Bloomberg.com, Lowe's Home Centers LLC,
available at https://www.bloomberg.com/profile/company/0579589D:US (last accessed Feb. 6,
2020).

22. Upon information and belief, Defendants have employed thousands of Hourly
Managers—including Plaintiffs—in the applicable time period to perform services that include
supervising and overseeing the retail stores, or various departments within the retail stores, and
managing the retail stores’ employees.

GENERAL ALLEGATIONS

23. Defendants employed Plaintiffs as Hourly Managers in the state of Nevada. In
that position. Plaintiffs were compensated pursuant to an hourly wage and typically worked a
rotating schedule consisting of five to six days and up to 40 or more hours each week, resulting
in overtime hours on a weekly basis.

24. Throughout their employment with Defendants, Plaintiffs were required to work a
substantial amount of unpaid time, including overtime, as part of their jobs as Hourly Managers.

25, Defendants’ Department Managers are responsible for, among other things: (a)

 
ww

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 6 of 18

opening and closing the retail store; (b) leading and enabling a team of associates to deliver the
best possible customer experience in the store by coaching and training associates, managing
performance, and ensuring adequate department coverage at all times; (c) assuming
responsibility for both customer facing activities (e.g., greeting customers, clarifying needs and
identifying solutions, and closing sales) and non-facing activities (e.g., down stocking, inventory
management, and area recovery); (d) ensuring his/her area of the store is in-stock and customer
ready at all times while inspiring engaging, customer-focused behavior and driving his/her team
to achieve sales and margin goals; (e) keeping management informed, delegating and following-
up on daily tasks, and maintaining a clean, safe and secure work environment; (f) supervising
associates in his/her own area; (g) leading associates in other departments, as needed, to meet the
demands of the store, which requires broad product knowledge and the ability to engage
associates and customers across departments; (h) at times, serving as manager-on-duty (MOD);
and (i) moving large, bulky and/or heavy merchandise and performing tasks that may require
prolonged standing, sitting, and other activities necessary to perform job duties.

26. Defendants’ Service Managers are responsible for, among other things: (a)
opening and closing the retail store; (b) enabling and empowering a team of Customer Service
Associates (“CSAs”) to deliver the best possible customer service experience in the store by
assuming responsibility for customer facing activities on the sales floor (¢.g., greeting customers,
listening and probing to understand needs, and identifying solutions), as well as non-customer
facing activities (e.g., down stocking, inventory management and area recovery); (c) ensuring
department(s) are customer ready at all times while inspiring engaging, customer-focused
behavior. mitigating and reducing customer complaints, and driving positive first impressions for
customers upon entering the store; (d) coaching, mentoring, training, and continually monitoring
CSAs in their assigned areas; (e) leading CSAs in other departments, as needed, to meet the
demands of the store, which requires broad product knowledge and the ability to engage
employees and customers across departments; and (f) moving large, bulky and/or heavy

merchandise and performing tasks that may require prolonged standing, sitting, and other

 
aA => Ww

oD Oo feo NN DS

11
12
13
14
13
16
17
18

20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 7 of 18

activities necessary to perform job duties.

27. Defendants’ Support Managers are responsible for, among other things: (a)
opening and closing the retail store; (b) planning, scheduling, monitoring, and successfully
implementing all non-selling operations in the front-end of the store (i.e. cashier and
administrative functions); (c) facilitating the store’s ability to provide a superior customer
shopping experience and maximize sales and profitability by overseeing the Administrative
office, researching shortages or overages, depositing cash in the bank, handling register pulls and
loans, managing exchange and loaner accounts, and monitoring Customer Service desk activity;
(d) planning, scheduling, monitoring, and successfully implementing all non-selling operations
in the back-end of the store (during the overnight shift or the Night Ops role); (e) leading a team
responsible for critical support processes including receiving and stocking inventory, assembling
product, and delivery; (f) training associates, managing performance, and creating schedules for
the team to ensure adequate department coverage at all times: (g) collaborating and
communicating with peers on the leadership team to ensure that critical information is being
shared and to determine the most effective methods for meeting service objectives and customer
needs; and (h) moving large, bulky and/or heavy merchandise and performing tasks that may
require prolonged standing, sitting, and other activities necessary to perform job duties.

28. Defendants require their Hourly Managers to clock in/out for their shifts but do
not accurately record the Hourly Managers’ compensable work time as required by law.

A. The Kronos Timekeeping System

29, All hourly employees—including Hourly Managers—across all of Defendants’
retail stores use the computer software program “Kronos” to track their hours worked for
purposes of compensation.

30. The Kronos timekeeping system, however, fails to properly account for and
compensate Hourly Managers for all time worked, including their overtime hours, during each
day and during each workweek. This is because Hourly Managers are required to perform

compensable work tasks before and after their shifts and outside of the retail store, when they are

 
Se Oo OF wT SN

It
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 8 of 18

unable to log into the Kronos timekeeping system. This policy results in Hourly Managers not
being paid for all time worked, including overtime.

31. | Hourly Managers cannot log into the Kronos timekeeping system (i.e., “punch in”
or “punch out”) until they are physically inside the retail store where Defendants’ desktop
computer is available. In fact, hourly employees cannot log into the Kronos timekeeping system
unless they are ground-connected to Defendants’ internet system, meaning they cannot log into
Kronos using Wi-Fi or any other wireless technology, which is to say that hourly employees
cannot log into Kronos for purposes of tracking their time unless and until they are physically
inside the retail store.

32. Thus, it is impossible for hourly employees, including Hourly Managers, to log
into Kronos before entering a Lowe’s retail store, meaning that Hourly Managers who are
responsible for performing any work activities outside of the retail store—such as conducting
perimeter checks, unlocking the main entrance, and disarming the alarm system—necessarily
perform these activities before “punching in” to Kronos, i.e., off the clock. In fact, af/ activities
that take place outside of the store location go uncaptured by the Kronos system.

33. Hourly employees are only compensated for the time spent logged into the
Kronos timekeeping system, meaning that any time worked “off the clock” that is not inputted
into Kronos goes unpaid. Hourly Managers have override capability to retroactively adjust other
employees’ work hours as recorded in Kronos, but cannot retroactively adjust their own work
hours because that feature is blocked within Kronos.

34. Every Lowe’s retail store has a main entrance that must be locked and unlocked
and an alarm system that must be armed and disarmed when the retail store opens and closes
each morning and each evening, meaning that certain work activities—namely, opening and
closing the retail store itself—necessarily occur at every Lowe’s retail store but cannot be
captured by the Kronos timekeeping system.

B. Pre-Shift Off-the-Clock Work

35. Plaintiffs and the Hourly Managers work a rotating schedule requiring them to

 
eo —~ Dm vA & Ww th

10
I
12
13
14
15
16
17
18

20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 9 of 18

work five to six days per week and are required to open the retail store multiple times per week.

36. Pursuant to Defendants’ policies, training and direction, Hourly Managers
responsible for opening the retail store are required to perform a series of essential work tasks
before their scheduled shift and before clocking into the Kronos timekeeping system. These pre-
shift work activities take substantial time, ranging from 10 to 15 minutes per shift, or even
longer. Before each shift and before clocking into the Kronos timekeeping system, Hourly
Managers responsible for opening the retail store must undertake the following essential work
tasks:

e Immediately upon arriving at the retail store, the Hourly Manager must
perform a perimeter check of the premises by slowly driving their vehicle
around the outer perimeter of the retail store to ensure that nothing out of the
ordinary has occurred overnight (such as burglary, vandalism, weather-related
damage, or anything else that could pose a safety hazard to employees or
customers).' If the Hourly Manager spots anything out of the ordinary, they
must exit their vehicle to investigate, and, if necessary, extinguish, remove or
otherwise eliminate the safety hazard.

* After performing a perimeter check of the retail store’s premises, the Hourly
Manager must park their vehicle, walk to the main entrance of the retail store,
and unlock the entrance using a key.

e After unlocking the main entrance, the Hourly Manager must walk to the
alarm system and disarm the alarm by punching in a passcode (the Hourly
Manager has one minute to disarm the alarm system before the alarm goes

off).

e After disarming the alarm system, the Hourly Manager must walk back to the
main entrance to let in any other employees who have arrived for the morning
shift so that they can get into the store, stow their personal belongings, and
clock in on time.

e Finally, the Hourly Manager must walk to Defendants’ desktop computer, turn
on/wake up the computer, open Google Chrome or Internet Explorer by
clicking the Google Chrome or Internet Explorer icon, search for and log into

the Kronos time and attendance software using a username and password, and
click “Start Shift.”

 

' Hourly Managers must perform a perimeter check of the premises before each and every
shift, not just the opening shift. This is because Defendants want Hourly Managers to be “aware”
of the building and its surroundings before entering the retail store.

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 10 of 18

37. The Hourly Managers are not compensated for this time because they cannot log
into the Kronos timekeeping system {i.e., “punch in” or “punch out”) until they are physically
inside the retail store where Defendants’ desktop computer is available.

38. From the time that the Hourly Managers arrive to work and start performing the
perimeter check of the premises until the time that they clock into the Kronos timekeeping
system takes substantial time. ranging from 10 to 15 minutes per shift, or even longer if the
Hourly Manager had to exit his or her vehicle to investigate or resolve a safety hazard, meaning
that the Hourly Manager who opens the retail store performs a minimum of 10 to [5 minutes of
off-the-clock work without compensation.

39. The unpaid off-the-clock work performed by Plaintiffs and all other Hourly
Managers before their shifts directly benefits Defendants, and the tasks undertaken in connection
with the off-the-clock work are integral and indispensable to their job duties and responsibilities
as Hourly Managers.

C. Meal-Period Off-the-Clock Work

40. Defendants promise their Hourly Managers one unpaid 60-minute meal period
each shift.

41. Under Nevada law, in order to deduct an unpaid mea! period from an employee’s
compensable time, an employee must be completely relieved of his or her employment duties for
the entire meal break.

42, Because Defendants require the Hourly Managers to read and respond to work-
related smartphone communications during their meal breaks, they must compensate them for
that time worked during the meal period.

43. The work performed by Hourly Managers during their unpaid meal breaks takes
substantial time, in the range of 5 minutes per shift or more, but Hourly Managers are not paid
for this time.

D. Post-Shift Off-the-Clock Work

44, Plaintiffs and the Hourly Managers work a rotating schedule requiring them to

10

 
Oo Ce SDN

10
I]
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 11 of 18

work five to six days per week and are required to close the retail store multiple times per week.
For security reasons, Hourly Managers typically close the retail store in pairs, as it is rare for
Hourly Managers to close the store alone.

45. Pursuant to Defendants’ policies, training and direction, Hourly Managers
responsible for closing the retail store are required to perform a series of essential work tasks
after their scheduled shift and after clocking out of the Kronos timekeeping system, After each
shift and after clocking out, Hourly Managers responsible for closing the retail store must walk
to the alarm system and arm the alarm by punching in a passcode. Then, the Hourly Managers
must walk to the main entrance, and, subsequent to exiting the store, close the main entrance,
lock it using a key, and ensure that the main entrance is securely locked. This post-shift process
takes substantial time, in the range of 2 to 3 minutes per shift, but can take upwards of 10 to 15
minutes or more if the Hourly Managers encounter security issues while attempting to arm the
alarm system.

46, Oftentimes, when attempting to arm the alarm system, the system will display a
warning or error message alerting the Hourly Managers of a security issue, such as a partially
open or unlocked door, that needs to be resolved before the system can be properly armed. The
Hourly Managers must then walk to the area of the store that is the source of the security issue,
resolve the issue, walk back to the main entrance where the alarm system is located, and arm the
alarm system.

47. After arming the alarm system and securely locking the main entrance, it is not
unusual for the Hourly Managers to observe unattended shopping carts or flatbeds in the parking
lot because the hourly staff responsible for the carts cither failed to retrieve them or retrieved
them early and then there were late customers bringing carts out. Thus, it is not atypical for
Hourly Managers to retrieve and collect shopping carts and flatbeds even after having already
clocked out and locking the main entrance.

48. The unpaid off-the-clock work performed by Plaintiffs and Hourly Managers after

their shifts directly benefits Defendants, and the tasks undertaken in connection with the off-the-

iH

 
Oo SO TA & & BD

10
I]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document 1 Filed 03/12/20 Page 12 of 18

clock work are integral and indispensable to their job duties and responsibilities as Hourly
Managers.

E. Off-the-Clock Smartphone Communications

49. In addition to the pre-shift, meal-period, and post-shift off-the-clock work
activities described above, Hourly Managers are also required to perform substantial amounts of
off-the-clock work when they are off-duty and not at the retail store.

50. Pursuant to Defendants’ policies, training and direction, Hourly Managers are
required to read and respond to work-related smartphone communications during non-work
hours, including phone calls, emails, and text messages.

51. Reading and responding to these work-related messages during non-work hours
takes substantial time, generally anywhere from 15 to 20 or more minutes per day, but Hourly
Managers are not compensated for this time.

F, Defendants Benefited from the Uncompensated Off-the-Clock Wark

52. At all relevant times, Defendants directed and directly benefited from the work
performed by Plaintiffs and similarly situated employees in connection with the above-described
off-the-clock activities performed by Hourly Managers.

53. Atall relevant times, Defendants controlled the work schedules, duties, protocols,
applications, assignments and employment conditions of their Hourly Managers.

54. At all relevant times, Defendants were able to track the amount of time Hourly
Managers spent in connection with the off-the-clock activities. However, Defendants failed to do
so and failed to compensate Hourly Managers for the off-the-clock work they performed.

55. At all relevant times. Hourly Managers were non-exempt employees.

36. At all relevant times, Defendants used their attendance and adherence policies
against the Hourly Managers in order to pressure them into performing the off-the-clock work.

57. At all relevant times, Defendants’ policies and practices deprived Hourly
Managers of wages owed for the off-the-clock activities they performed. Because Defendants’

Hourly Managers typically worked 40 hours or more in a workweek, Defendants’ policies and

12

 
—

or OD Co NN BO UT Se YH ON

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 13 of 18

practices also deprived them of overtime pay.

58. Defendants knew or should have known that the time spent by Hourly Managers
in connection with the off-the-clock activities was compensable under the law. Indeed, in light of
Defendants’ express instructions to the Hourly Managers that they were required to (a) perform a
perimeter check of the premises before entering the retail store and clocking in, and (b) promptly
respond to work-related smartphone communications during non-work hours, there is no
conceivable way for Defendants to establish that they acted in good faith,

59. Despite knowing Hourly Managers performed work before and after their
scheduled shifts and during their unpaid meal breaks, Defendants failed to make any effort to
stop or disallow the off-the-clock work and instead suffered and permitted it to happen.

60. Unpaid wages related to the off-the-clock work described herein are owed to
Hourly Managers at the mandated overtime premium of one and one-half their regular hourly
rate because Hourly Managers regularly worked in excess of 40 hours in a workweek and/or 8
hours in a day.

RULE 23 CLASS ACTION ALLEGATIONS

61. Plaintiffs bring this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on behalf

of the following putative Class (“Rule 23 Class”). The Rule 23 Class is defined as follows:

All similarly situated current and former Hourly Managers who work or

have worked for Defendants at any of their retail locations in Nevada at

any time during the applicable statutory period.
Excluded from the Rule 23 Class are Defendants’ exempt executives and administrative and
professional employees, including computer professionals and outside sales persons. Plaintiffs
reserve the right to amend this definition as necessary.

62. Numerosity: The putative Class members from Nevada are so numerous that
joinder of all members in the case would be impracticable.

63.  Commonality/Predominance: There is a well-defined community of interest
among Class members and common questions of both law and fact predominate in the action

over any questions affecting individual members. These common legal and factual questions,

13

 
sa DBD Ww F&F WH WV

10
Hl
12
13
14
i)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document 1 Filed 03/12/20 Page 14 of 18

include, but are not limited to, the following:

a. Whether the off-the-clock time worked by the Rule 23 Class members in
connection with the activities described in this Complaint is compensable
time:

b. Whether the Rule 23 Class members are owed wages for the off-the-clock
time worked in connection with the activities described in this Complaint;

c. Whether Defendants engaged in a policy or practice of failing to pay each
Rule 23 Class member regular wages or minimum wage for each non-
overtime hour worked;

d. Whether Defendants engaged in a policy or practice of failing to pay each
Rule 23 Class member overtime compensation for each overtime hour
worked; and

e. Whether Defendants should be required to pay compensatory damages.
attorneys’ fees, penalties, costs, and interest for violating the state laws
and wage acts applicable to the members of the Rule 23 Class.

64, =‘ Typicality: Plaintiffs’ claims are typical of claims of the Rule 23 Class they seek
to represent in that Plaintiffs and all other members suffered damages as a direct and proximate
result of Defendants’ common and systemic payroll policies and practices. Plaintiffs’ claims
arise from Defendants’ similar policies, practices, and course of conduct as all other Class
members’ claims and Plaintiffs’ legal theories are based on the same or similar facts.

65. Adequacy: Plaintiffs will fully and adequately protect the interests of the Rule 23
Class and have retained national counsel who are qualified and experienced in the prosecution of
nationwide wage and hour class actions. Neither Plaintiffs nor their counsel have interests that
are contrary to, or conflicting with, the interests of the Rule 23 Class.

66. Superiority: A class action ts superior to other available methods for the fair and
efficient adjudication of the controversy, because, inter alia, it is economically infeasible for the

Rule 23 Class members to prosecute individual actions of their own given the relatively small

 
Un & le NM

Oo 6&6 SN DB

 

 

Case 2:20-cv-00515-RFB-BNW Document 1 Filed 03/12/20 Page 15 of 18

amount of damages at stake for each individual along with the fear of reprisal by their employer.

67. This case will be manageable as a Rule 23 Class action. Plaintiffs and their
counsel know of no unusual difficulties in this case and Defendants and its corporate clients all
have advanced, networked computer and payroll systems that will allow the class, wage, and
damages issues in this case to be resolved with relative ease.

68. Because the elements of Rule 23(b)(3) are satisfied in this case, class certification
is appropriate. Shady Grove Orthopedic Assoe., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130 8.
Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff
whose suit meets the specified criteria to pursue his claim as a class action”).

69. Because Defendants acted and refused to act on grounds that apply generally to
the Rule 23 Class and declaratory relief is appropriate in this case with respect to the Rule 23
Class as a whole, class certification pursuant to Rule 23(b}(2) is also appropriate.

COUNT I
RULE 23 CLASS ACTION

VIOLATIONS OF THE NEVADA WAGE AND HOUR LAWS, NRS §§ 608.005, ef seg.
(“NEVADA WAGE ACT”)

70. _—_—~ Plaintiffs re-allege and incorporate all previous paragraphs herein.

71. The Nevada Wage Act, NRS §§ 608.005, et seg. provides that employees are
entitled to minimum wages “for each hour the employee works,” NRS § 608.016, and overtime
compensation calculated at time-and-a-half of their regular rate of pay for each hour worked each
week in excess of forty (40) or more than eight (8) hours in a day. NRS § 608.018.

72. NRS § 608.140 provides that an employee has a private right of action for unpaid
wages. See Neville v. Eighth Judicial Dist. Court of Nev., 406 P.3d 499, 504 (Nev. 2017).

73. At all times relevant to the action, Defendants were employers covered by the
overtime and wage mandates of the Nevada Wage Act and the Rule 23 Nevada Class are
employees entitled to the Nevada Wage Act’s protections. See NRS §§ 608.010, 608.011.

74. The Nevada Wage Act entitles employees to compensation for every hour worked

in a workweek. See NRS §§ 608.012, 608.016.

15

 
had

co Oo Ce SNH

I
12
13

15
16
17

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document 1 Filed 03/12/20 Page 16 of 18

75. The Nevada Wage Act entitles employees to overtime compensation at a rate
equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of forty (40)
hours per week or eight (8) hours per day assuming the employee earns less than 1.5 times the
Nevada minimum wages. See NRS § 608.018.

76. The Nevada Wage Act entitles employees to an uninterrupted and duty free meal
period of at least a thirty minute duration when the scheduled work shift exceeds 8 consecutive
hours of work. See NRS § 608.019.

77. Defendants violated the Nevada Wage Act by regularly and repeatedly failing to
compensate the Rule 23 Class for the time spent on the work activities described in this
Complaint.

78. Defendants’ uniform policy and practice, as described above, was/is willful,
intentional, unreasonable, arbitrary, and in bad faith.

79. Asa result, the Rule 23 Class has and will continue to suffer loss of income and
other damages. Accordingly, the Rule 23 Class is entitled to recover unpaid wages owed, plus
costs and attorneys’ fees, and other appropriate relief under the Nevada Wage Act at an amount
to be proven at trial.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Rule 23 Class,
request judgment as follows:

A. Certifying this action as a class action pursuant to Rule 23(b)(2) and (b)(3) with
respect to Plaintiffs’ claims;

B. Ordering Defendants to disclose in computer format, or in print if no computer
readable format is available, the names and addresses of all Rule 23 Class members and
permitting Plaintiffs to send notice of this action to all those individuals, including the publishing
of notice in a manner that is reasonably calculated to apprise the Class members of their rights by
law to opt out of this lawsuit;

C. Designating Plaintiffs GREGORY RICKS and STEPHANIE PENNINGTON as

16

 
oC So NSN DO OO Se WY He

NM Pw Bb BP BK KO KD BRO ORO
oo SN DH WH fF WY NHN || S&F OBO SB HS DH eH FSF WwW HY -—- &

 

 

Case 2:20-cv-00515-RFB-BNW Document 1 Filed 03/12/20 Page 17 of 18

the representatives of the Rule 23 Class, and undersigned counsel as Class counsel for the same;

D. Declaring Defendants violated the state wage and hour laws/acts of the states of
Nevada as cited herein;

E. Declaring Defendants’ violations of the state wage and hour laws/acts were
willful;

F, Granting judgment in favor of Plaintiffs and against Defendants and awarding
Plaintiffs and the Rule 23 Class the full amount of damages and liquidated damages available by
law;

G. Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this
action as provided by statute;

H. Awarding pre- and post-judgment interest to Plaintiffs on these damages; and

I. Awarding such other and further relief as this Court deems appropriate.

{ti
ffi
ffl
ffl
fil
ffi
fff
ffi
fil
iff
iff
ffi
ffi
fff
wal

17

 
10
l1
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00515-RFB-BNW Document1 Filed 03/12/20 Page 18 of 18

JURY DEMAND

Plaintiffs, individually and on behalf of all others similarly situated, by and through their

attorneys, hereby demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the court rules and statutes made and provided with respect to the above-entitled

Cause,

DATED this 12th day of March, 2020.

WOLF, RIFKIN, SHAPIRO,
SCHULMAN & RABKIN, LLP

By:

/sf Don Springmeyer

 

DON SPRINGMEYER, ESQ. (SBN 1021)
DANIEL BRAVO, ESQ. (SBN 13078)

A. JILL GUINGCANGCO, ESQ. (SBN 14717)
WOLF, RIFKIN, SHAPIRO, SCHULMAN &
RABKIN, LLP

3556 E. Russell Road, 2nd Floor

Las Vegas, Nevada 89120

Telephone: (702) 341-5200/Fax: (702) 341-5300
Email: dspringmeyer@wrslawyers.com

Email: dbravo@wrslawyers.com

Email: ajg@wrslawyers.com

KEVIN J. STOOPS, ESQ. (pro hac to be submitted)
ELAINA 8S. BAILEY, ESQ. (pre hae to be submitted)
SOMMERS SCHWARTZ, P.C.

One Towne Square, | 7th Floor

Southfield, Michigan 48076

Telephone: (248) 355-0300

Email: kstoops@sommerspc.com

Email: ebailey@sommerspc.com

Attorneys for Plaintiffs

 
